Case 1:18-cv-05427-JSR Document 148-9 Filed 04/24/19 Page 1 of 2




                  EXHIBIT 
        Case 1:18-cv-05427-JSR Document 148-9 Filed 04/24/19 Page 2 of 2




From: Samuel_Steinbock-Pratt@nysd.uscourts.gov
Date: Fri, March 01, 2019 2:35 PM -0800
To: "Soskin, Peter E." <Peter.Soskin@klgates.com>, "Burnim, Rachel E."
<Rachel.Burnim@klgates.com>, "Davis, Harold H. Jr." <Harold.Davis@klgates.com>,
bradford.cangro@morganlewis.com, robert.busby@morganlewis.com
Subject: SIMO Holdings v. uCloudlink, 18-cv-5427 (JSR)


External Sender:

Counsel:

I received your phone application taken by my colleague and discussed it with Judge Rakoff. The Court's
ruling is as follows:

Defendants' decision to supplement Dr. Feuerstein's report without seeking prior permission of the Court
was a direct and blatant violation of the Court's January 31, 2019 Order, which expressly prohibited
exactly that in clear terms. That supplemental report is therefore stricken, and defendants are precluded
from referring to or relying on any invalidity contentions that post-date the Court's January 31, 2019
Order. Defendants are warned in the strongest possible terms to adhere strictly to the Court's discovery
orders going forward.

If, however, defendants are correct that plaintiff's rebuttal expert report introduced for the first time new
information about the date of invention, the Court would be willing to entertain an application to strike
those portions of the rebuttal report. Defendants are therefore given permission to file letter briefing (no
more than five pages, single-spaced) on this issue. Defendants' letter brief is due Tuesday, March 5.
Plaintiff's response is due Friday, March 8. We'll try to get you a ruling early the week after.

Regards,

Samuel Steinbock-Pratt

Law Clerk to the Hon. Jed S. Rakoff
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1340
New York, NY 10007
(212)805-0401
